Citation Nr: 0901583	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1998 rating decision which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than January 17, 
2001, for the grant of entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran had active service from June 1982 to November 
1982 and from December 1990 to April 1991.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), and a July 2008 rating decision by the 
Seattle, Washington, RO, on behalf of the Appeals Management 
Center (AMC).  

The April 2003 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD, and assigned a 30 
percent disability evaluation, effective January 17, 2001.  
The veteran completed an appeal as to the effective date 
assigned.  The July 2008 rating decision found that there was 
no CUE in a February 1998 rating decision which denied 
service connection for PTSD.  Although a notice of 
disagreement is not of record with regard to the July 2008 RO 
determination, the Board finds that the veteran was justified 
in reliance on VA's statement as to his appellate rights 
when, following issuance of a supplemental statement of the 
case, she submitted a statement later that same month which 
the Board finds may be reasonably construed as a timely 
substantive appeal.  

In March 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) in Washington, DC.  A 
transcript of the hearing is currently of record.

The case was previously before the Board in March 2005 and 
May 2008, at which time it was remanded for due process 
considerations and additional development.  The case has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  An initial claim for service connection for PTSD was 
received on February 28, 1997.

2.  In a February 1998 rating decision, the RO denied service 
connection for PTSD, and the veteran did not appeal.

4.  There is no undebatable error of fact or law in the 
February 1998 rating decision that would change the outcome.

5.  The veteran's application to reopen her claim for service 
connection for PTSD was received by the RO on January 17, 
2001.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2008).

2.  The requirements are not met for an effective date prior 
to January 17, 2001 for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here the veteran is appealing the effective date assignment 
as to her PTSD.  In this regard, because the April 2003 
rating decision granted the veteran's claim of entitlement to 
service connection, such a claim is now substantiated.  Her 
filing of a notice of disagreement as to the January 2001 
effective date determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the effective date assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The April 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant law and regulations for assignment of 
the effective date.  In addition, a June 2008 VA letter 
explained the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
an earlier effective date for the grant of service-connection 
for the disability at issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).    

With regard to the veteran's contention of CUE in the RO's 
February 1998 rating decision, the Board notes that, as will 
be explained below, such matter is rendered moot by the law 
in this case.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation 
of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Indeed, the Court has specifically held that 
the VCAA has no application to allegations of CUE as a matter 
of law, regardless of whether the Board or RO issued the 
earlier decision in question.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 
15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 
7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Therefore, the Board 
finds that no further action is necessary under the VCAA on 
the CUE issue.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of her claims, including a transcript 
of the veteran's hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006. 38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records. The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).

Prior to the revision, 38 C.F.R. § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 38 C.F.R. § 3.400(q)(1) is redesignated as new §§ 
3.400(q)(1) and (2) without substantive change. See 70 Fed. 
Reg. 35388 (2005). The Board therefore finds there is no 
prejudice to the veteran in considering the revised 38 C.F.R. 
§ 3.156(c).

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together established an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.   

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) 
(2008).



Clear and Unmistakable Error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

Analysis

The veteran's initial claim for service connection for PTSD 
was received on February 28, 1997.  A February 1998 rating 
decision denied her claim.  In February 1998, the RO sent the 
veteran a letter notifying her of the unfavorable decision 
and apprising her of her procedural and appellate rights, but 
she did not appeal that decision.  Consequently, in the 
absence of CUE (as explained below), it became final and 
binding on her based on the evidence then of record.  
See 38 U.S.C.A. § 4005 (within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement (NOD) must be filed to initiate an appeal of any 
issue adjudicated by the RO).  See also 38 U.S.C.A. § 7105(c) 
(If an NOD is not filed within one year of notice of a RO 
decision, the decision is final and binding on the veteran 
based on the evidence then of record). 

In a statement dated and received in November 1999, the 
appellant reported she had depression due to breast cancer, 
and requested service connection therefor.  The Board finds 
that such statement may not be reasonably construed as a 
request to reopen a claim for service connection for PTSD.  
In this regard, the Board notes that the statement did not 
refer to any stressor event in service.  Rather, service 
connection was sought on a secondary basis as due to physical 
disability.  (A rating decision in December 1999 denied 
service connection for breast cancer and depression.)  On 
January 17, 2001, the VA received the veteran's petition to 
reopen the previously denied claim for service connection for 
PTSD.  Following receipt of VA medical records and a VA 
examination, an April 2003 rating decision granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective January 17, 2001.

The correct effective date in this case is January 17, 2001.  
The Board acknowledges that the veteran wants a much earlier 
effective date, indeed retroactive to 1997.  However, where 
there was a prior final RO decision, the effective date for 
her award does not necessarily relate back to that earlier 
decision or her original claim.  Rather, if, as here, in the 
absence of CUE, that decision became final and binding on her 
because it was not timely appealed, then the date of receipt 
of her reopened claim will be the effective date of her 
award.  See Sears v. Principi, 16 Vet. App. 244 (2002).  See 
also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that 
only a request for  revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).   

There is no indication the veteran either appealed the RO's 
previous rating decision or specifically acted to reopen her 
claim prior to January 17, 2001, and her file does not 
contain a written claim, either formal or informal, until the 
January 17, 2001 statement from the veteran.  As the 
effective date can be no earlier than the date of receipt of 
her reopened claim, January 17, 2001 is the correct effective 
date in this particular instance.  See 38 C.F.R. 3.400(q), 
(r).  See also Melton v. West, 13 Vet. App. 442 (2000).

Moreover, the Board recognizes the veteran's statements that 
her PTSD has existed since her service, but points out there 
is no provision for payment of benefits from an earlier date 
based on a disorder's existence from a date previous to the 
receipt of the claim, unless the claim is filed within one 
year of separation from service.  See 38 C.F.R. 
§§  3.400(b)(2).

The only remaining way the veteran can receive an earlier 
effective date is to collaterally attack the RO's initial 
previous rating decision on the basis of CUE.  See 38 C.F.R. 
§ 3.105(a) (2008), providing an exception to the above rule; 
previous determinations that are final and binding will be 
accepted as correct "in the absence of clear and 
unmistakable error."  Thus, such decisions are not final and 
binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And for the purpose of authorizing benefits, 
the decision reversing a prior decision on the grounds of CUE 
"has the same effect as if the corrected decision had been 
made on the date of the reversed decision."  Id.

The veteran and her representative claim there was CUE in the 
February 1998 rating decision because the denial of her claim 
was predicated solely on the absence of a diagnosis of PTSD 
during her May 14, 1997 and October 1997 VA examinations at 
the Baltimore VA Medical Center (VAMC).  According to the 
veteran, the RO ignored the findings of PTSD in the veteran's 
post-service treatment records and at her May 9, 1997 VA 
examination at the Wilmington VAMC.  In the alternative, the 
veteran and her representative argue that the February 1998 
rating decision contains CUE because the VA examiner and the 
RO failed to consider both the veteran's complaints of PTSD 
symptoms and her stressor statements when denying her claim 
of entitlement to PTSD on the basis of a lack of medical 
nexus evidence linking her PTSD to her military service.  
According to the veteran, this warrants a finding of CUE; 
however, this argument is misplaced.

While it is indeed true the RO's February 1998 denial of the 
veteran's claim was based on the absence of an objective 
finding of a diagnosis of PTSD during the May 14, 1997 and 
October 1997 examinations at the Baltimore VAMC, the Board 
points out that the veteran has not shown that the correct 
facts, as they were known at the time, were not before the 
RO, or that the statutory and regulatory provisions extant at 
the time were incorrectly applied in the February 1998 rating 
decision which denied entitlement to service connection for 
PTSD.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

Furthermore, the Board points out that the claimed disability 
was not shown in the veteran's service medical records, nor 
confirmed by VA examination, and the existence of the claimed 
disability was a necessary requirement for granting service 
connection under the law then in effect (and this remains 
unchanged).  The argument that the May 9, 1997 Wilmington VA 
examiner's finding of PTSD, versus the absence of a diagnosis 
of PTSD or a relationship between the veteran's psychiatric 
complaints and her military service at the May 14, 1997 and 
October 1997 VA examinations, warranted a finding of service 
connection by the RO, is merely a disagreement with the RO's 
evaluation of the evidence and, consequently, is not a basis 
for finding CUE.  See Russell v. Principi, 3 Vet. App. at 
313.  In other words, the veteran and her representative are 
making an argument tantamount to the RO should have given 
more credence and probative value to the findings at one VA 
examination than to the objective findings at two subsequent 
VA examinations.  However, that determination was within the 
RO adjudicator's realm of discretion, in weighing evidence 
both for and against the claim.  To the extent that the 
veteran's claim encompasses a request for a reweighing of the 
evidence, such is impermissible for a clear and unmistakable 
error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel 
v. Brown, 6 Vet. App. 242 (1994).  

Moreover, even assuming, as alleged, that the May 14, 1997 
and October 1997 VA examiners at the Baltimore VAMC did not 
fully consider the veteran's complaints of PTSD symptoms, the 
Board notes that the RO is not qualified to make 
determinations of medical causation without clear evidence or 
an opinion demonstrating a causal link.  Likewise, the 
veteran did not provide any additional evidence indicating 
that she had PTSD (at that time), which was causally or 
etiologically related to her service, and, without such a 
medical evidence, the RO could not conclude that the veteran 
had PTSD which was causally or etiologically related to the 
veteran's service.  Accordingly, the Board concludes that the 
RO considered all of the relevant law and evidence in the 
February 1998 rating decision, and this decision was not 
clearly and unmistakably erroneous.

For all of these reasons, the RO's February 1998 rating 
decision became final and binding on the veteran when, 
unfortunately, she did not file an appeal in response to 
them, and therefore could only be reopened with new and 
material evidence.  Thus, when the RO more recently granted 
her January 17, 2001 petition to reopen this claim, the date 
of receipt of that petition is the earliest possible 
effective date she can receive.  See Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim 
which was previously denied).




ORDER

Entitlement to an effective date prior to January 17, 2001 
for the grant of service connection for PTSD is denied.

The claim of CUE in the February 1998 rating decision, which 
denied the veteran's claim of entitlement to service 
connection for PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


